                       Case 15-21234-AJC        Doc 63     Filed 10/30/20     Page 1 of 2




           ORDERED in the Southern District of Florida on October 29, 2020.



                                                              A. Jay Cristol, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                           www.flsb.uscourts.gov

          IN RE:                                                 CASE NO. 15-21234-AJC

          MORAIMA ROBLES,
                                                                 Chapter 13
                Debtor.
          ___________________________/



               ORDER DETERMINING THAT DEBTOR HAS CURED DEFAULT AND PAID ALL
                 REQUIRED POST-PETITION AMOUNTS TO PAPER ASSETS CAPITAL /
                        LAKE ICON PORTFOLIO MANAGEMENT I, LLCI, LLC

            (X) The debtor filed a notice of final cure payment on June 18, 2020 [ECF#57]. No
            response was filed by creditor The Debtor is requesting entry of an ex-parte Order
            determining that the debtor has cured the default and paid all required post-petition
            amounts.

            ( ) This matter came before the court on ___________, at _____ on [chapter 13
            trustee’s] [debtor’s] motion [ECF # ] to determine that the debtor has cured the default
            and paid all required post- petition amounts. The motion states that the holder of the
            claim filed a response objecting to the notice of final cure payment on and therefore, as
            provided under Bankruptcy Rule 3002.1(h), the [chapter 13 trustee] [debtor] seeks
            determination as to whether the debtor has cured the default and paid all required post
            petition amounts. The court finds after due notice and hearing and that the motion shall
            be granted.
                Case 15-21234-AJC         Doc 63     Filed 10/30/20     Page 2 of 2




       Accordingly, pursuant to Bankruptcy Rule 3002-1(h), the Court determines that

the debtor has cured the default and paid all required post-petition amounts.

                                               ###
Copy furnished to:


Robert Sanchez, Esq. is directed to serve a copy of this Order on all parties in interest and file a
certificate of service.




LF-81 (rev. 12/01/15)
